Citation Nr: 0831739	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-00 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a chronic low back strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

4.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the veteran was never 
provided with the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for his increased rating claims.  
During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) determined that VA's 
standard notice letters regarding a claimant's rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA) are inadequate when rating criteria for the 
claimed disability includes specific test scores, such as the 
blood pressure readings needed to evaluate this veteran's 
hypertension.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   The evidence does not demonstrate that the veteran 
has actual knowledge of the evidence needed to substantiate 
his claims for increased ratings for a chronic low back 
strain, right lower extremity radiculopathy, hypertension, or 
bilateral pes planus, and it cannot otherwise be assumed that 
failure to provide VCAA notice was harmless error.  Thus, 
VCAA notice and assistance must be provided to the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
VCAA notice that is compliant with the 
requirements of Vazquez-Flores. 
Specifically, the notice should advise the 
veteran that to substantiate the claim for 
entitlement to increased evaluations for a 
chronic low back strain, right lower 
extremity radiculopathy, hypertension, or 
bilateral pes planus, he must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening, or increased 
severity, of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable criteria 
needed for increased (higher) ratings 
under the applicable Diagnostic Codes for 
rating the service-connected disabilities 
on appeal.

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.

In addition, provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Thereafter, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




